—Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered December 5, 1995, which granted plaintiff’s motion to dismiss the affirmative defenses, unanimously affirmed, with costs. Appeal from order, same court and Justice, entered March 22, 1996, which denied defendant’s motion to reargue the prior motion, unanimously dismissed, without costs, as taken from a nonappealable order.
In this action to convert an Oklahoma default judgment into a New York judgment, the motion court properly determined that the Oklahoma long-arm statute (12 Okla Stat Annot § 2004) permits service upon Oklahoma residents outside that State. Since defendant did not dispute that the New York apartment to which service of the process in the underlying *296Oklahoma action had been delivered and mailed was a "dwelling place” within the meaning of CPLR 308 (2), her defense that the Oklahoma court lacked jurisdiction was properly-dismissed. The order denying the motion to reargue is nonappealable (Berman v Szpilzinger, 180 AD2d 612). Concur—Sullivan, J. P., Ellerin, Tom and Andrias, JJ.